Affirmed by unpublished PER CURIAM order.
ORDER
PER CURIAM:
This case returns to us on remand after the Supreme Court granted Kellogg Brown & Root Services, Inc.’s petition'for certiorari, and reversed in part and. affirmed in part our decision in United States ex rel. Carter v. Halliburton Co., 710 F.3d 171 (4th Cir.2013). The only issue left for resolution is whether Carter timely filed his complaint under the principle of equitable tolling. Appellees-Defen-dants have filed a motion for summary affirmance under Fourth Circuit Local Rule 27(f). Because Carter raised the issue of equitable tolling for the first time in a motion to file a surreply and has not appealed the district court’s denial of that motion, we find that the issue is not properly before us and that equitable tolling is thus unavailable. See ACLU v. Holder, 673 F.3d 245, 252 n. 5 (4th Cir.2011). Therefore, we grant Appellees-Defen-dants’ motion for summary affirmance and affirm the district court’s judgment.

AFFIRMED.